Citation Nr: 1135118	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-29 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1966 to April 1969.  He also had periods of training with the Kentucky National Guard. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board remanded the case in March 2009 and again in September 2010 for further notification, evidentiary development, and adjudication.  The Board instructed the agency of original jurisdiction (AOJ) to seek to obtain records from the Veteran's time with the Kentucky National Guard, provide the Veteran with a VA examination, and then re-adjudicate the claim.  The AOJ attempted to obtain the identified records and scheduled the Veteran for a VA examination, which was conducted in September 2010, with an addendum opinion added in January 2011.  The Veteran was then provided a supplemental statement of the case (SSOC) in July 2011, in which the AOJ again denied the Veteran's service connection claim.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO in February 2008.  A transcript of the hearing has been associated with the Veteran's claims file.  


FINDING OF FACT

Any back disability from which the Veteran currently suffers is not related to military service or an event of service origin.


CONCLUSION OF LAW

The Veteran does not have a back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision on the claim on appeal has been accomplished.  

In this respect, through an April 2006 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board also finds that the April 2006 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned April 2006 letter.  

The Board notes further that notice regarding an award of an effective date and rating criteria was provided in the April 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The Board does not now have such issues before it.  Thus, a remand for additional notification on these questions is not necessary.  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claim on appeal.  The Veteran underwent VA examination in September 2010, with an addendum opinion added in January 2011; report of that examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and documents that the examiner conducted examination of the Veteran.  An explanation of the opinion by the examiner was provided.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the claim on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The Board observes that review of the Veteran's claims file reflects that a response to the AOJ's repeated requests for records from the Veteran's National Guard unit and the Records Management Center were unsuccessful.  However, the Veteran's active duty service treatment records, as well as records of post-service private and VA medical treatment, have been associated with the file.  The Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claim.  In addition, the Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2008.  Otherwise, neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claim that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

The Veteran is seeking service connection for a back disability.  He claims that he injured his back in October 1996 during a bad landing in airborne jump training while he was serving with the Kentucky National Guard.  He claims that he was treated for a fractured coccyx at the time and that he has had problems with radiating low back pain since that time.  Thus, the Veteran contends that service connection for a back disability is warranted.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2010).

The Board notes that VA has heightened duties when the Veteran's service treatment records are unavailable.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).

As noted above, the Veteran's treatment records for his periods of active duty for training are unavailable for the Board's review.  Relevant medical evidence of record consists of the Veteran's active duty service treatment records and treatment records from VA and private treatment providers, as well as a VA examination conducted in September 2010.  

Review of the Veteran's claims file reveals that he was found to have a normal spine and musculoskeletal system at his March 1966 and April 1969 entrance and separation examinations, and records are silent as to any complaints of or treatment for a back problem during the Veteran's period of active duty.  Review of the available records from the Veteran's time in the Kentucky National Guard reflect that he was seen in October 1996 at the Martin Army Community Hospital for complaints of pain in his low back and tailbone following a fall.  However, radiological examination was negative at that time, a result confirmed by private radiological examination the Veteran obtained later that month.  The private evaluation revealed mild degenerative changes in the hips and lower lumbar spine, but no acute pathology was identified at the time.  

Relevant post-service medical records consist of treatment records from private treatment providers and from the St. Louis VA Medical Center (VAMC), as well as VA examination conducted in September 2010.  Treatment records from the Veteran's ongoing treatment at the St. Louis VAMC are silent for any complaints of, or treatment for a back disability, as are private records dating from 1996 to 2006.  Report of an employment physical the Veteran underwent in December 2000 reflects that he made no complaints of back pain and was not diagnosed with any back disability at that time.  However, a private MRI study conducted in October 2007 reflects a diagnosis of spondylosis of the lumbar spine with disc degeneration at L5-S1.  In addition, the Veteran's private treatment providers submitted statements in January 2006 and January 2008 addressing the Veteran's claimed in-service injury.  In a January 2006 letter, the Veteran's private physician submitted a letter indicating that he had been seen at that facility in October 1996 for complaints of an injury to his coccyx and shoulder from a "military incident while training," but that no fractures were found on radiological examination.  No etiological opinion was provided.  In the January 2008 letter, a private physician noted that she had treated the Veteran for four years and had diagnosed him with a compression fracture at C5, as well as degenerative arthritis throughout his thoracolumbar and cervical spine.  The physician noted that the Veteran reported experiencing pain in his back, neck, and shoulder of "several years" duration.  The physician noted the Veteran's in-service fall and opined that his current back disability "is consistent with the injury he had during jump school."  However, the physician failed to offer any rationale for her opinion.  

Pursuant to the Board's September 2010 remand, the Veteran was provided VA examination in September 2010.  At that examination, the Veteran reported that he injured his back in October 1996 when he fell during jump school and landed on his tailbone, which he claimed was fractured at the time.  He complained of "occasional pain" since that time that would radiate into his lower extremities bilaterally.  The examiner noted that the Veteran's VAMC treatment history did not reveal any complaints of or treatment for problems with his back.  Physical examination revealed no distress or pain, including a full range of motion without pain.  Radiological examination revealed no abnormality in the coccyx, although the Veteran was found to have spondylosis of the thoracolumbar spine and disc space narrowing of the cervical spine.  After reviewing the Veteran's claims file, including the positive opinion offered by the Veteran's private treating physician in January 2008, the examiner issued an addendum opinion in January 2011 in which he concluded that the Veteran's current back disability was less likely than not related to an October 1996 injury.  In so finding, the examiner first noted that, at the September 2010 VA examination, the Veteran complained only of "pain in the tail bone area" and did not complain of any pain in the neck except for some transient pains that he attributed to the way he slept.  The examiner further noted that no complaints of any back pain appear in the Veteran's post-service treatment records for more than a decade following the October 1996 fall and that radiological studies completed just days after the fall revealed no fracture or other acute abnormality of the Veteran's back or coccyx.  The examiner noted the Veteran's diagnoses of multi-level degenerative disc disease and spondylosis of the cervical and thoracolumbar spine but found that there was nothing in the claims file to suggest that any such problems are etiologically linked to his 1969 fall or otherwise to his time on active duty.   The examiner further pointed out that the January 2008 letter from the Veteran's private physician was speculative in nature and was written without any consideration of the years following the alleged injury without any complaints of pain.  The examiner thus concluded that it was less likely than not that any back disability was linked to any incident in the Veteran's service.  

The Veteran has also submitted multiple written statements to VA in support of his service connection claim, and he testified before the undersigned Veterans Law Judge in February 2008.  To that end, the Veteran has stated on multiple occasions that he injured his back during military service, when he fell during a jump training exercise while on active duty for training in October 1996.  At his February 2008 hearing before the undersigned Veterans Law Judge, he contended that he hurt his coccyx during a jump and went to sick call the next day, where he was told to go home to recover.  He further contended that he has had problems with back pain since the in-service incident.  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Because the question of whether a disability such as spondylosis of the thoracolumbar spine or degenerative changes in the lumbar spine is related to an in-service fall is a medical question requiring expertise, the Board relies upon the VA examiner's January 2011 opinion in making its determination.  The examination report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  The January 2011 VA opinion specifically addressed causation, clearly indicating that the Veteran's current back disability is unrelated to his service, including specifically his in-service fall.  The examiner offered a clear and well-reasoned rationale for his opinion that the Veteran's current back disability was less likely than not related to service, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any connection between the Veteran's current back disability and his in-service fall was doubtful.  Specifically, the examiner noted that, although the Veteran indicated at the examination that he had experienced pain since the fall, such pain was "occasional" in nature and had not been reported to any of his private or VA treatment providers for more than 10 years following the incident.  Taking into consideration the medical evidence of the Veteran's current back disability, as well as the findings of the January 2011 VA examiner, the Board finds that there is absent from the record persuasive evidence to establish that a current back disability is etiologically linked to the Veteran's time in service, including an October 1996 fall during National Guard training. 

In so finding, the Board acknowledges that there is an opinion in the file that purports to offer a link between the Veteran's current back disability and his fall during airborne training.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the September 2010 VA examiner's opinion, set forth in the January 2011 addendum, is adequate for deciding this appeal and is of greater weight than the opinion offered by the Veteran's care providers in January 2006 and January 2008.  Importantly, the January 2006 letter failed to address the etiology of the Veteran's back disability.  In addition, the January 2008 letter states only that the Veteran's current back problems are "consistent with" his described in-service fall.  In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  

Thus, the Board finds that the January 2006 and January 2008 private medical opinions do not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "can" or "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).  The strongest evidence in favor of the Veteran's claim is the January 2008 opinion, but it is unsupported by any rationale that takes into account the record.  This evidence is outweighed by the medical evidence from the VA examiner's well-reasoned opinion, based on both the Veteran's reported history and his medical records, that the Veteran's currently diagnosed back disability is not etiologically linked to any in-service injury.

Given the failure of the private treatment provider to provide anything more than a speculative opinion, and in light of the well-reasoned negative opinion offered by the VA examiner in January 2011, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The January 2011 VA examiner, by contrast, provided a report that fully considered the Veteran's history, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions.  Thus, the Board relies upon the January 2011 VA examiner's opinion in making its determination.  As discussed above, the January 2011 VA examination specifically addressed causation, clearly indicating that the Veteran's current back disorder is not related to his October 1996 fall.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the January 2011 VA examiner's opinion is of greater weight.

The Board has considered the Veteran's contentions that his current back disability resulted from an in-service fall during airborne jump training while he trained with the Kentucky National Guard.  The Board does not question that the Veteran experienced a fall.  However, as a layperson, the Veteran has no competence to give a medical opinion.  Thus, while the Veteran s competent to report symptoms observable to a layperson, such as pain, a diagnosis that is later confirmed by clinical findings, or a contemporary diagnosis, he is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant this claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In addition, while the Veteran is competent to report the symptoms he experienced, his assertions and reported history were considered by the VA examiner who provided the opinion that his current back disability is not etiologically linked to his 1996 fall.  The examiner explained the medical reasons why the Veteran's version is not supported.  Thus, the Veteran's own assertions as to the etiology of his current back disability have little probative value.

The Board thus finds that the persuasive evidence of record does not link any current back disability to the Veteran's time in service, to include his October 1996 fall during airborne jump training.  The claim for service connection for a back disability must thus be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a back disability is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


